Title: From John Adams to Ga., Young Men of Augusta, 20 July 1798
From: Adams, John
To: Augusta, Ga., Young Men of



To the Young Men of the City of Augusta in the State of Georgia—
Gentlemen
Philadelpa July 20th 1798

An Address from the youth of Augusta, so remote from the seat of Government, and where I am personally wholly unknown is a very high gratification to my feelings—
Threats of Bloodshed, Massacres and desolation, from the frenzy of any Nation however great, or any republic however Terrible at the distance of a thousand Marine Leagues, need not intimidate the American People, if they really feel like you an unalterable attachment, to their Country and Government—
It has been my misfortune destiny—to differ from my fellow Citizens in general, in opinions concerning the French revolution—As a dispensation of Providence, I have ever beheld it with reverence, unable however to comprehend any good principles sufficient to produce it, to see its tendency, or in what it would terminate—But the warm Zeal the Violent attachment to it manifested by Americ I have ever beleived to be an Error of the public opinion—It was none of our Business—We had or ought to have had nothing to do with it, and I always beleived we were making work for severe repentance—To me little time remains to Live, and less I hope to have anything to do with public affairs, but I could neither die or retire in peace, if at such a time as this, and in the Station I now hold, I should conceal my sentiments, from my fellow Citizens—
Self Preservation now points out a firm conduct to Government, and your satisfaction in those Measures, which have been pursued for the preservation of our National honor is much esteemed. May you long Live to rejoice in them and enjoy their happy Effects—
It is a gratification to my pride to see you boast of a well balanced republic; the essence of a free Republic is in this balance—The security of Liberty, property, Character and Life depends every moment on its preservation, and France and America will be scourged by the Rods of Vengeance if they will not Study and preserve that Balance as the only ark of Safety—
The expression of your confidence in my administration, is the more precious as it was unexpected.

John Adams